Citation Nr: 0607361	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan.

A claim for service connection for post-traumatic stress 
disorder was filed by the veteran in November 2002.  This 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's current muscle contraction type headaches are 
related to combat service.  


CONCLUSION OF LAW

Muscle contraction type headaches were incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service records indicate that the veteran sustained a 
shrapnel or shell wound to his head in September 1968, 
entitling him to the Purple Heart.  Judicial notice is taken 
of the fact that the Purple Heart is issued only for wounds 
received in combat and the Board therefore concludes that 
this injury occurred in combat.  There is currently of record 
a 2004 medical opinion indicating that the veteran now has 
muscle contraction type headaches which are more likely than 
not related to the presumed suboccipital-neck injury 
sustained during combat as narrated by the veteran.  The 
veteran's statement that he had a suboccipital-neck injury 
during that period of combat in September 1968 which resulted 
in his receiving a Purple Heart is consistent with the 
circumstances of his combat service.  His principal duty was 
11B20 Rifleman in Vietnam at the time.  The service records 
show a shrapnel or shell wound to his head.  Therefore, per 
38 U.S.C.A. § 1154(b), that statement he made, relied on by 
the examiner, must be accepted, because there is no clear and 
convincing evidence to the contrary.  The veteran's service 
medical records have been lost, and his claims folder was 
lost and rebuilt.

The evidence shows an in-service suboccipital injury (the 
occiput is part of the head), a current disability, and a 
nexus between the two, and the preponderance of the evidence 
supports the claim for service connection.  Thus, the 
requirements for a grant of service connection for muscle 
contraction type headaches are met and service connection 
will be granted.  38 U.S.C.A. § 1110.  

Any deficiencies in VA's duties to notify or to assist the 
veteran in establishing service connection are moot, as this 
decision has established service connection.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  


ORDER

Entitlement to service connection for muscle contraction type 
headaches is granted. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


